83515: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-13653: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83515


Short Caption:LAS VEGAS METRO. POLICE DEP'T VS. DIST. CT. (MCDOWELL (TERRENIE))Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C357753Classification:Original Proceeding - Criminal - Mandamus/Prohibition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Justice Cadish for Justice StiglichPanel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeAmerican Civil Liberties Union of NevadaJonathan M. Kirshbaum
							(Federal Public Defender/Las Vegas)
						


Amicus CuriaeNevada Attorneys for Criminal JusticeJonathan M. Kirshbaum
							(Federal Public Defender/Las Vegas)
						


Amicus CuriaeNevada Policy Research Institute, Inc.Jonathan M. Kirshbaum
							(Federal Public Defender/Las Vegas)
						


PetitionerLas Vegas Metropolitan Police DepartmentLiesl K. FreedmanS. Scott Greenberg


Real Party in InterestTerrenie D. McDowellDeborah L. Westbrook
							(Clark County Public Defender)
						Jeremy B. Wood
							(Clark County Public Defender)
						


RespondentErika D. Ballou


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


09/16/2021Filing FeePetition Filing Fee Waived.  State/County/Municipality. (SC)


09/16/2021Petition/WritFiled Petition for Writ of Mandamus, or in the Alternative Writ of Prohibition. (SC)21-26867




09/16/2021AppendixFiled Appendix to Petition for Writ. (SC)21-26870




09/16/2021MotionFiled Petitioner's Motion for Stay Pending Writ Proceedings. (SC)21-26918




09/23/2021Notice/IncomingFiled Notice of Appearance (Jeremy B. Wood, Deputy Public Defender as counsel for Real Party in Interest). (SC)21-27567




09/23/2021MotionFiled Real Party in Interest's Opposition to Motion for Stay Pending Writ Proceedings. (SC)21-27568




09/30/2021Order/ProceduralFiled Order Directing Answer and Granting Motion for Stay. Answer due:  28 days. Petitioner shall have 14 days from service of the answer to file and serve any reply.  Additionally, petitioner has moved for a stay of the district court proceedings and real party in interest has filed an opposition. We grant the motion. (SC)21-28107




09/30/2021MotionFiled Petitioner's Reply In Support of Motion for Stay. (SC)21-28130




09/30/2021AppendixFiled Petitioner's Supplemental Appendix. (SC)21-28151




10/19/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Real Party in Interest's Answer to Writ Petition due:  November 12, 2021.  (SC)21-30006




11/12/2021MotionFiled Real Party in Interest's Motion for Extension to file Answer to Petition for Writ. (SC)21-32516




11/15/2021MotionFiled Petitioner's Opposition to Motion for Extension of Time to File Answer to Petition for Writ. (SC)21-32682




11/18/2021Order/ProceduralFiled Order Denying Motion.  Real party shall have 7 days from the date of this order to file and serve the answer.  (SC)21-33238




11/29/2021Notice/IncomingFiled Notice of Appearance. (SC)21-34002




11/29/2021Notice/IncomingFiled Notice of Appearance. (SC)21-34003




11/29/2021Notice/IncomingFiled Notice of Appearance. (SC)21-34029




11/29/2021Petition/WritFiled Respondent's Answer to Petition. (SC)21-34004




11/29/2021AppendixFiled Appendix to Answer to Petition for Writ. (SC)21-34005




12/02/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Petitioner's reply to writ petition due: December 28, 2021. (SC)21-34411




12/06/2021MotionFiled Motion of Nevada Attorneys for Criminal Justice, Nevada Policy Research Institute, American Civil Liberties Union of Nevada for Leave to File Brief of Amici Curiae in Support of Respondent's Answer. (SC)21-34718




12/06/2021BriefFiled Amicus Brief of Nevada Attorneys for Criminal Justice, Nevada Policy Research Institute, and American Civil Liberties Union of Nevada in support of Respondents Answer. (SC)21-34721




12/27/2021MotionFiled Petitioner's Motion for Extension of Time to File Reply in Support of Petition for Writ. (SC)21-36748




12/28/2021Order/ProceduralFiled Order Granting Motion.  Nevada Attorneys for Criminal Justice, Nevada Policy Research Institute, and American Civil Liberties Union of Nevada have filed a motion for leave to file an amicus brief in support of real party in interest's answer to the petition.  The motion is granted.  The amicus brief was filed on December 6, 2021.21-36855




12/30/2021Petition/WritFiled Reply in Support of Petition for Writ of Mandamus. (SC)21-37275




01/06/2022Order/ProceduralFiled Order Granting Motion.  The motion filed by petitioner for a second extension of time to file the reply in support of the petition is granted. The reply was filed on December 30, 2021.  (SC)22-00518




01/06/2022MotionFiled Real Party in Interest's Motion to Strike Newly Raised Arguments from LVMPD's Reply Brief or in the alternative for Permission to File Sur-Reply Addressing Newly Raised Arguments. (SC)22-00635




01/06/2022BriefFiled Real Party In Interest's Sur-Reply Addressing Newly-Raised Arguments.  (STRICKEN PER ORDER FILED 1/21/22).  (SC)


01/13/2022MotionFiled Petitioner's Opposition to Motion to Strike, or in the Alternative, to File Sur-Reply. (SC)22-01452




01/18/2022MotionFiled Real-Party-In-Interest's Reply in Support of Motion to Strike, Or In the Alternative, To File Sur-Reply. (SC)22-01643




01/21/2022Order/ProceduralFiled Order Regarding Motions.  Real party in interest has filed a motion to strike portions of petitioner's reply in support of the petition or in the alternative for leave to file a surreply to address allegedly new arguments improperly raised in the reply.  Having considered the arguments of the parties, the motion to strike portions of the reply is denied.  Petitioner's motion to strike the surreply is granted.  The clerk of this court shall strike the surreply filed on January 6, 2022.  (SC)22-02183




04/29/2022Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  fn1[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  RP/EC/MG  (SC)22-13653




05/24/2022RemittiturIssued Notice in Lieu of Remittitur. (SC)22-16501




05/24/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View